Order entered February 1, 2017




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-16-00528-CR

                           JOSE GARDUNO GUZMAN, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80007-2015

                                          ORDER
       We REINSTATE this appeal.

       On January 31, 2017, we were notified by the trial court that Robert Herrington had been

appointed as appellate counsel in this appeal. Because findings are no longer necessary, we

VACATE that portion of our January 30, 2017 order.

       We DIRECT the Clerk to remove Gilbert Medina and substitute Robert Herrington as

counsel of record for appellant.

       The clerk’s record and reporter’s record have been filed. We ORDER appellant’s brief

due on or before March 1, 2017.

                                                    /s/   LANA MYERS
                                                          JUSTICE